ORDER
This matter have been duly presented pursuant to Rule 1:20— 10(b), following a granting of a motion for discipline by consent in DRB 17-249 of BRIAN McDEVITT of NORRISTOWN, PA, who was admitted to the bar of this State in 1989;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that *127respondent violated RPC 1.2(d)(counseling or assisting in conduct that the lawyer knows is illegal, criminal or fraudulent), RPC 1.7(a)(concurrent conflict of interest), RPC 3.3(a)(1), RPC 3.3(a)(4), RPC 3.3(a)(5)(lack of candor to a tribunal), RPC 4.1(a)(l)(making a false statement of material fact of law to a third person), RPC 8.1(a)(knowingly making a false statement of material fact in connection with a disciplinary matter), RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d)(conduct prejudicial to the administration of justice);
And the parties having agreed that respondent’s conduct violated RPC 1.2(d)(counseling or assisting in conduct that the lawyer knows is illegal, criminal or fraudulent); RPC 1.7(a)(concurrent conflict of interest); RPC 3.3(a)(1), (a)(4), and (a)(5)(lack of candor to a tribunal); RPC 4.1(a)(l)(making a false statement of material fact or law to a third person); RPC 8.1(a)(knowingly making a false statement of material fact in connection with a disciplinary matter); RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation); and RPC 8.4(d)(conduct prejudicial to the administration of justice), and that said conduct warrants six-month suspension from practice or such lesser discipline as the Board deems appropriate;
And the Disciplinary Review Board having determined that a six-month suspension from practice is the appropriate discipline for respondent’s unethical conduct and having granted the motion for discipline by consent in District Docket No. XIV-2017-0152E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule l:20-16(e);
And good cause appearing;
It is ORDERED that BRIAN McDEVITT of NORRISTOWN, PA is hereby suspended from the practice of law for a period of six months and until the further Order of the Court, effective November 30, 2017; and it is further
*128ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule 1:20—20Cb)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(d); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.